EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Scott D. Wofsy on 5/31/2022. 
The application has been amended as follows: 
1. 	(Currently Amended) A gas circulation system for performing robotically assisted surgical procedures in a surgical cavity of a patient, comprising:
a) a multi-lumen tube set including a dual lumen portion having a pressurized gas line and a return gas line for facilitating gas recirculation relative to the surgical cavity of the patient, and a single lumen portion having a gas supply and sensing line for delivering insufflation gas to the abdominal cavity of the patient and for periodically sensing pressure within the surgical cavity of the patient;
b) a valve sealed access cap adapted and configured for cooperative reception within a proximal bowl portion of a first robotic cannula and having an inlet path for communicating with the gas supply and sensing line of the tube set; and
c) a gas sealed access cap adapted and configured for cooperative reception within a proximal bowl portion of a second robotic cannula and having an inlet path for communicating with the pressurized gas line of the tube set and an outlet path for communicating with the return gas line of the tube set;
wherein the valve sealed access cap includes an outer housing portion and an inner body portion, and wherein an annular channel is formed between the outer housing portion and the inner body portion in communication with the inlet path.
2. 	(Canceled)
3. 	(Currently Amended) A gas circulation system as recited in Claim [[2]]1, wherein the outer housing portion includes a pair of diametrically opposed flexible clips adapted and configured to be releasably latched to the proximal bowl portion of the first robotic cannula.
4.	(Currently Amended) A gas circulation system as recited in Claim [[2]]1, wherein the valve sealed access cap includes an inner O-ring adapted and configured to seal
5. 	(Currently Amended) A gas circulation system as recited in Claim [[2]]1, wherein the valve sealed access cap includes an outer O-ring adapted and configured to be positioned 
6. 	(Currently Amended) A gas circulation system as recited in Claim [[2]]1, wherein the inner body portion of the valve sealed access cap is adapted and configured to support 
7. 	(Currently Amended) A gas circulation system as recited in claim 6, wherein the primary valve is a circular .
8. 	(Currently Amended) A gas circulation system as recited in Claim 7, wherein the primary valve is adapted and configured to be located proximal to the secondary valve. 
9. 	(Currently Amended) A gas circulation system as recited in Claim 6, wherein the valve sealed access cap includes a sound attenuating foam material adapted and configured to be positioned 
10. 	(Currently Amended) A gas circulation system as recited in Claim 9, wherein the valve sealed access cap includes a lid adapted and configured to be engaged with
11. 	(Currently Amended) A gas circulation system as recited in Claim 10, wherein the lid is further adapted and configured to secure
12. 	(Currently Amended) A gas circulation system as recited in Claim [[2]]1, wherein the inlet path is formed with the outer housing portion and the valve sealed access cap includes a luer type connector capable of being operatively associated with the inlet path 
13. 	(Currently Amended) A gas circulation system as recited in Claim [[2]]1, wherein the inner body portion comprises an inwardly tapered distal wall, the outer housing portion includes an inwardly tapered distal wall, and the outer housing includes a nare such that the annular channel is capable of communicating with  the nare
14. 	(Currently Amended) A gas circulation system as recited in Claim [[2]]1, wherein the outer housing portion includes an inwardly tapered distal wall comprising an interior distal surface, and the inner body portion includes a distal end surface capable of compressively engaging the interior distal surface of [[an]]the inwardly tapered distal wall of the outer housing portion to enclose the annular channel.
15. 	(Currently Amended) A gas circulation system as recited in Claim 14, wherein the inwardly tapered distal wall of the outer housing portion includes a plurality of circumferentially spaced apart nares, and the annular channel is capable of communicating withthe plurality of circumferentially spaced apart
16. 	(Original) A gas circulation system as recited in Claim 15, wherein the plurality of nares are oval shaped and they extend radially outwardly from a central axis of the outer housing portion.
17. 	(Original) A gas circulation system as recited in Claim 15, wherein the plurality of nares are oval shaped and they extend generally tangentially relative to a central axis of the outer housing portion.
18. 	(Original) A gas circulation system as recited in Claim 15, wherein the plurality of nares are triangular shaped and they extend radially outwardly from a central axis of the outer housing portion.
19. 	(Original) A gas circulation system as recited in Claim 1, further comprising an obturator for use with the either one of the access caps and including an elongated tubular shaft with a distal cutting tip.
20. 	(Currently Amended) A gas circulation system as recited in Claim 1, wherein the gas sealed access cap includesouter housing portion defining an interior cavity capable of supporting
21. 	(Currently Amended) A gas circulation system as recited in Claim 20, wherein the gas sealed access cap includes a sound attenuating foam material capable of being positioned 
22. 	(Currently Amended) A gas circulation system as recited in Claim 21, wherein the gas sealed access cap includes a lid capable of being engaged main outer housing portion to secure the annular jet assembly and sound attenuating foam material within the main housing portion. 
23. 	(Currently Amended) A gas circulation system as recited in Claim 20, wherein the main outer housing portion includes an integrally formed set of circumferentially spaced apart vanes for directing gas from the gaseous sealing zone to the outlet path of the gas sealed access cap.
24. 	(Currently Amended) A gas circulation system as recited in Claim 23, wherein the set of circumferentially spaced apart vanes extend distally to form a tubular extension
25. 	(Currently Amended) A gas circulation system as recited in Claim 20, wherein the gas sealed access cap includes an outer O-ring capable of being positionedouter housing portion of the gas sealed access cap and the proximal bowl portion of the second robotic cannula.
26. 	(Currently Amended) A gas circulation system as recited in Claim 20, wherein the inlet path and the outlet path of the gas sealed access cap are adapted and configured to communicate with a manifold associated with a bullseye connector fitting for communicating with the pressurized gas line and the return gas line of the tube set, the bullseye connector fitting having a plurality of circumferentially spaced apart radially outwardly extending engagement lugs formed thereon.
27. 	(Original) A gas circulation system as recited in Claim 26, wherein the bullseye connector fitting is a bi-lumen bullseye connector fitting for communicating with the pressurized gas line and the return gas line of the tube set.
28. 	(Original) A gas circulation system as recited in Claim 26, wherein the bullseye connector fitting is a tri-lumen bullseye connector fitting for communicating with the pressurized gas line and the return gas line of the tube set, but not with the gas supply and sensing line of the tube set.
29. 	(Original) A gas circulation system as recited in Claim 26, wherein the dual lumen portion of the tube set includes a coupling having circumferentially arranged bayonet type fastening channels formed therein for mechanically engaging with the engagement lugs of the bullseye connector fitting.
30. 	(Original) A gas circulation system as recited in Claim 26, wherein the dual lumen portion of the tube set includes a coupling having helically arranged bayonet type fastening channels formed therein for mechanically engaging with the engagement lugs of the bullseye connector fitting.
31. 	(Original) A gas circulation system as recited in Claim 20, wherein the main outer housing portion of the gas sealed access cap includes a pair of diametrically opposed flexible clips adapted and configured to be releasably latched to the proximal bowl portion of the second robotic cannula.
32. 	(Original) A gas circulation system as recited in Claim 20, wherein the main outer housing portion of the gas sealed access cap includes a compressible annular skirt adapted and configured to be releasably latched to the proximal bowl portion of the second robotic cannula.
33. 	(Original) A gas circulation system as recited in Claim 20, wherein the proximal bowl portion of the second robotic cannula includes a movable compressible annular skirt adapted and configured to be releasably latched to the main outer housing portion of the gas sealed access cap.
34. 	(Original) A gas circulation system as recited in Claim 20, wherein the main outer housing portion of the gas sealed access cap includes a spring biased hinged buckle adapted and configured to be releasably latched to the proximal bowl portion of the second robotic cannula.
35. 	(Original) A gas circulation system as recited in Claim 20, wherein the main outer housing portion of the gas sealed access cap includes a magnetic skirt adapted to be releasably secured to the proximal bowl portion of the second robotic cannula.
36.	(Currently Amended) A gas circulation system as recited in Claim 28, wherein the capable of being associated with the distal end of the dual lumen portion of the tube set.
37. 	(Currently Amended) A gas circulation system as recited in Claim 36, wherein the gas circulation system further comprises a 
38. 	(Original) A gas circulation system as recited in Claim 1, wherein the second robotic cannula has an elongated tubular body portion extending distally from the proximal bowl portion thereof, which includes a plurality of circumferentially spaced apart longitudinal beads on an interior surface thereof for accommodating gas flow around a surgical instrument extending through the tubular body portion.
39. 	(Original) A gas circulation system as recited in Claim 1, wherein the second robotic cannula has an elongated tubular body portion extending distally from the proximal bowl portion thereof, which includes a plurality of circumferentially spaced apart longitudinal channels in an interior surface thereof for accommodating gas flow around a surgical instrument extending through the tubular body portion.
40. 	(Original) A gas circulation system as recited in Claim 1, wherein the second robotic cannula has an elongated tubular body portion extending distally from the proximal bowl portion thereof, which includes a helical bead on an interior surface thereof for accommodating gas flow around a surgical instrument extending through the tubular body portion.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Silver et al. (US 2018/0256830) discloses an apparatus involving a gas circulation system (e.g. 10) comprising a multi-lumen tube set (e.g. 20) and ports (e.g. 26, 28), but fails to disclose at least a valve sealed access cap including an outer housing portion and an inner body portion, and an annular channel formed between the outer housing portion and the inner body portion in communication with an inlet, as claimed. There would have been no obvious reason(s) to modify the Silver et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Silver et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Silver et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775